Case 1:17-cv-22902-JLK Document 14-4 Entered on FLSD Docket 10/03/2018 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                              CASE NO. 17-CV-22902-KING

  SARAH D’ANTONIO,

        Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

        Defendant.
  __________________________________/

         PLAINTIFF’S INITIAL REQUEST FOR ADMISSIONS TO DEFENDANT

        The Plaintiff, SARAH D’ANTONIO, by and through undersigned counsel, hereby

  propounds the attached Initial Request for Admissions to Defendant, ROYAL CARIBBEAN

  CRUISES LTD., to be responded in accordance with the applicable Federal Rules of Civil

  Procedure.

                                                Respectfully submitted,

                                                LIPCON, MARGULIES,
                                                ALSINA & WINKLEMAN, P.A.
                                                Attorneys for Plaintiff
                                                One Biscayne Tower, Suite 1776
                                                2 South Biscayne Boulevard
                                                Miami, Florida 33131
                                                Telephone No.: (305) 373-3016
                                                Facsimile No.: (305) 373-6204

                                            By: /s/ Marc E. Weiner
                                                MICHAEL A. WINKLEMAN
                                                Florida Bar No. 36719
                                                mwinkleman@lipcon.com
                                                MARC E. WEINER
                                                Florida Bar No. 91699
                                                mweiner@lipcon.com
Case 1:17-cv-22902-JLK Document 14-4 Entered on FLSD Docket 10/03/2018 Page 2 of 4




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 13, 2017, a true and correct copy was sent via
  Electronic Mail to on all counsel of record or pro se parties identified on the attached Service List.

                                                    By: /s/ Marc E. Weiner
                                                        MARC E. WEINER
                                                        Florida Bar No. 91699

                                           SERVICE LIST

                             D’Antonio v. Royal Caribbean Cruises Ltd.
                                   Case No. 17-cv-22902-KING

   Michael A. Winkleman, Esq.                        Natasha K. Alcivar, Esq.
   mwinkleman@lipcon.com                             nalcivar@rccl.com
   Marc E. Weiner, Esq.                              ROYAL CARIBBEAN CRUISES LTD.
   mweiner@lipcon.com                                1050 Caribbean Way
   LIPCON, MARGULIES,                                Miami, Florida 33132
   ALSINA & WINKLEMAN, P.A.                          Tel: (305) 982-2956
   One Biscayne Tower, Suite 1776                    Alt.: (305) 539-6204
   2 South Biscayne Boulevard                        Fax: (305) 539-6561
   Miami, Florida 33131                              Attorney for Defendant
   Telephone No.: (305) 373-3016
   Facsimile No.: (305) 373-6204
   Attorneys for Plaintiff
Case 1:17-cv-22902-JLK Document 14-4 Entered on FLSD Docket 10/03/2018 Page 3 of 4




          PLAINTIFF’S INITIAL REQUEST FOR ADMISSIONS TO DEFENDANT

  The incident referred to in these requests is the one alleged by the Plaintiff to be the basis of her
  claim in the Complaint.

  The threshold referred to in these requests is the metal threshold in the Casino area of Deck 4
  where the subject incident is alleged to have occurred.

  The Plaintiff hereby requests that Defendant, ROYAL CARIBBEAN CRUISES LTD., admit the
  following:

  1. The date of the incident alleged in the Complaint is correct.

  2. The place of the incident alleged in the Complaint is correct.

  3. The name of the Defendant alleged to have owned the vessel involved in the incident alleged
     in the Complaint is correct.

  4. The name of the Defendant alleged to have operated the vessel involved in the incident alleged
     in the Complaint is correct.

  5. The Defendant charged with negligence with respect to the incident alleged in the Complaint
     was, in fact, negligent at the time.

  6. The Plaintiff suffered personal injury as a result of the incident alleged in the Complaint.

  7. At the time of the incident alleged in the Complaint, the Plaintiff, was not, in any degree,
     negligent.

  8. At all times material hereto, Defendant engaged in one or more of the acts listed in Florida
     Statutes 48.081 or 48.181 or 48.193 in Florida.

  9. Defendant prepared an accident or incident report pertaining to the incident alleged in the
     Complaint at or near the time of the alleged incident.

  10. Defendant had photos taken of the scene of the alleged incident onboard the vessel at or near
      the time of the incident.

  11. Defendant had photos taken of the scene of the alleged incident onboard the vessel prior to any
      changes being made to the scene.

  12. All of the employees on the vessel at the time of the Plaintiff’s alleged incident were members
      of the vessel’s crew.

  13. Defendant has access to its crewmembers for purposes of taking statements and investigating
      incidents such as the one alleged by the Plaintiff in the Complaint.
Case 1:17-cv-22902-JLK Document 14-4 Entered on FLSD Docket 10/03/2018 Page 4 of 4




  14. One of the duties of the Staff Captain onboard the vessel is to investigate incidents and
      accidents.

  15. One of the duties of the Staff Captain onboard the vessel is to fill out an incident or accident
      report at or near the time of the incident or accident.

  16. The Staff Captain keeps a copy of the incident or accident report.

  17. The Plaintiff was lawfully a passenger onboard the vessel on the date of the accident alleged
      in the Complaint.

  18. The Plaintiff had paid Defendant the required transportation fee for transportation on the vessel
      on the date alleged in the Complaint.

  19. Defendant failed to warn the Plaintiff of any hazard or danger in the subject threshold prior to
      the subject incident.
